Citation Nr: 0310011
Decision Date: 01/17/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-09 636A	)	DATE jan 17, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic respiratory disability, including emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from June 1955 to April 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana, denying service connection for chronic respiratory disease, specifically emphysema.  The initial rating decision of November 1999 which denied service connection for emphysema also denied service connection for knee disabilities and hearing loss, but the veterans notice of disagreement, substantive appeal and hearing testimony have been confined to the issue of entitlement to service connection for chronic respiratory disability, including emphysema, and that is the only issue developed and certified by the RO on appeal.  


FINDINGS OF FACT

1.  No chronic respiratory disability was manifested during service, on the separation medical examination, or for years thereafter.  

2.  A lung granuloma, chronic obstructive pulmonary disease and emphysema, were initially manifested many years after the veterans final service separation.  

2.  The veteran does not currently have any chronic respiratory disability, including emphysema, which may be related to service.  


CONCLUSION OF LAW

Chronic respiratory disability, including emphysema, was not incurred in or aggravated by the veteran's active military service.  38 U.S.C.A. §§ 1110 (West 1991& Supp. 2002); 38 C.F.R. § 3.303 (2002).  


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran developed chronic respiratory disability, including emphysema, as the result of nicotine dependence which the service aided and encouraged by offering low priced cigarettes and by having superiors provide breaks for smokers; that absent this encouragement of smoking the veteran never would have become addicted to smoking because he was an athlete who did not enjoy smoking prior to service; and that the veterans service duties including exposure to chemicals, painting and being a fireman also contributed to his development of chronic respiratory disability.  

The Board will initially discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the evidence.  


The VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. § 5100 et seq. ].  The VCAA included an enhanced duty on the part of VA to notify claimants as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefined the obligations of VA with respect to its duty to assist claimants in the development of their claims.  Regulations implementing the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  Except for the provisions pertaining to claims to reopen based upon the submission of new and material evidence, which are not applicable in the instant case, the implementing regulations are also effective November 9, 2000.  In this case, therefore, the VCAA and its implementing regulations are applicable.  

The VCAA requires VA to notify the claimant and the claimants representative, if any, of any information, and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimants representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, although the initial information the veteran received in letters of October, November and December 1999 from the RO, the statement of the case (SOC) of January 2000 and the supplemental statement of the case (SSOC) of July 2000 indicated that the claim for service connection for emphysema was not well grounded, the RO subsequently provided the appellant detailed information concerning the VCAA which rectified this situation.  

The veteran provided testimony during a hearing at the RO in May 2000.  He has not requested a hearing before the Board.  

In January 2002, the RO forwarded a letter to the veteran regarding the impact of the VCAA on his claim, including the fact that the concept of whether a claim was well grounded had been abolished.  The veteran was further advised of what evidence was needed to support the claim, VAs duty to assist in obtaining evidence, and what was required of the appellant in obtaining evidence.  The SSOC of October 2002 provided the veteran reflects adjudication of the claim under the VCAA including the current law and regulations, decision, and the reasons for the decision. 

In October 2002, the veteran requested that his appeal be immediately forwarded to the Board for consideration.  He waived any further due process or review at the RO.  He indicated that he had provided the RO, or the RO had obtained, all evidence in connection with the appeal.  

In December 2002, the RO informed the veteran that his appeal had been certified to the Board of Veterans' Appeals and his VA records were being transferred there.  He was informed that he still had 90 days from the date of the letter, to ask to appear personally before the Board and give testimony concerning his appeal, and that he could send the Board additional evidence concerning his appeal.  He was informed not to send any new evidence or a request for a hearing or to appoint or change a representative to the RO, but rather to send them directly to the Board at an address which was provided to him in the letter.  

Through the documents described herein the appellant has been informed of the types of evidence necessary to support the claim, how it could be obtained, what assistance was available, the applicable law and regulations, and why the decision was made.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  No further communication pertinent to the VCAA has been received from the veteran or his representative at the time this decision is being made.  

Here, based on the statements by the veteran and his representative of record it is apparent that no further evidence exists.  Further, any procedural deficiencies evident, including any initial consideration of whether the claim was well grounded, have been rectified subsequently through information furnished to the veteran by the RO.  Hence, the Board finds that it may consider the merits of the claim without prejudice to the appellant.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board will itself apply the current standard of review set forth below in evaluating the veteran's claim.  

In sum, the appellant has been given ample opportunity to present evidence and argument in support of the claim.  On the basis of review of the claims folder, there is no indication that there is further evidence or argument to submit.  In fact, the veteran specifically reported in October 2002 that there is none.  

In summary, the Board believes that all actions required by the VCAA have been undertaken and completed, and the appellant does not appear to contend otherwise.  Accordingly, the Board will proceed to a decision on the merits.  


Standard of Review

The current standard of review is that after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Service Connection General Law and Regulations

The veteran seeks entitlement to service connection for chronic respiratory disability, including emphysema.  Here, service connection may be granted for an injury or disability resulting from personal injury or disease incurred in or aggravated by active service; service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  

The VA shall consider all information and lay and medical evidence of record in a case before it with respect to benefits under laws administered by the VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 1991& Supp. 2002).  


Factual Background and Analysis

Chest X-rays and clinical examination of the veterans lungs and chest were normal on the entrance examination of June 1955 and on the separation medical examination of April 1959.  The remainder of the service medical records, including the report of medical history provided by the veteran on service separation, are negative for respiratory complaints or findings.  

The veteran filed his initial claim for compensation benefits for emphysema in September 1999 when the veteran did not report any treatment since service.  

The earliest clinical evidence of record reflecting the existence of emphysema post service is the report of pulmonary function testing by Reid Hospital & Health Care Services in December 1993 when a reduction in diffusion capacity was interpreted as suggesting the presence of mild to moderate emphysema.  

In January 1994 a private physician, Dr. R., reported that he evaluated the veteran for chronic obstructive pulmonary disease (COPD); that the veteran complained of day and night cough; that the veteran stated that he was told many years earlier that he might have emphysema; and that he was told that he might have lung disease by a Dr. W. 3 or 4 years prior to being seen by Dr. R.  Dr. R. reviewed the reported pulmonary function tests reflecting mild to moderate emphysema and noted that it appeared the veteran was recovering from an exacerbation of his COPD which would eventually resolve with continued medical therapy and abstinence from cigarette smoking.  

In May 2000 the veteran provided testimony at the RO which was confined to the issue of entitlement to service connection for chronic respiratory disability, including emphysema, although prior to the hearing the representative had reserved the right to address other matters at the hearing.  The veteran testified that in addition to smoking during service he was exposed to other chemicals including painting on board ship with lead paint in confined areas without any type of breathing apparatus; that he became ill on board ship from the paint; that, although he had experimented with smoking at age 12 he did not like it, but was encouraged to smoke during service which began his nicotine addiction; and that on a subsequent duty assignment he was exposed to chemicals as a fireman involved in drills putting out aviation fuel fires.  The veteran who was born in April 1938 testified that he had shortness of breath and pain in his 40s, but never paid any attention to it until he had a real serious problem when he was 50 years old.  

The veteran also testified during the hearing that he was in the Reserves after service but did not ever have any active service such as summer camps; that the first time he saw a lung specialist was when he saw Dr. R. in 1993; and that he recalled having a spot on his lung on chest X-ray years earlier, but was not sure in what year.  He indicated that he would attempt to obtain the report.  

In July 2000, the veteran submitted clinical records from Reid Memorial Hospital including the report a chest X-ray in November 1968 reflecting a partially calcified 7.0 mm. granuloma in the right lateral chest.  The impression was normal chest.  


Analysis of the Claim

Among other things, the VCAA has eliminated the requirement that a claimant must submit evidence of a well-grounded claim for service connection.  Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2002).  However, while the VCAA has eliminated the well-grounded claim requirement, it must still be shown that the claimant actually has the claimed disorder or disease, and a medical nexus must still be established between the claimed diagnosed disability and an injury or disease incurred in the veteran's active service.  

In September 1999, the RO received the veteran's claim for service connection for emphysema.  The veteran has maintained that he developed nicotine dependency in service, and in part that emphysema and COPD diagnosed after service resulted from such nicotine dependency.  It is also noted that in November 1968 a partially calcified 7.0 mm. granuloma in the right lateral chest was manifested on chest X-ray.  

Congress has prohibited the grant of service connection for any disability on the basis that such resulted from disease attributable to the use of tobacco products during a veteran's active service for claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103 (West Supp. 2002).  Therefore, as a matter of law, any claims received by the VA after June 9, 1998, are subject to this restriction.  In his claim received in September 1999, the veteran asserted that he has respiratory disability due to smoking in service.  

Here, the duty to assist provisions of the VCAA notwithstanding, the provisions of 38 U.S.C.A. § 1103 are dispositive of this theory of entitlement, and require that that portion of the veteran's claim for service connection which is based on nicotine dependency be denied.  In a case where the law and not the evidence is dispositive, the claim should be denied, or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the veteran's claim was received after the promulgation of this section, his claim for service connection for nicotine dependence or any other respiratory disorder due to tobacco use during service are prohibited as a matter of law.  

The Board notes an exception to the rule set forth in 38 U.S.C.A. § 1103(a).  This aforementioned law will not preclude establishment of service connection for a disease which is otherwise shown to have been incurred in or aggravated during active service, or which became manifest to a compensable degree during any applicable presumptive period. See 38 U.S.C.A. § 1103(b).  Accordingly, the issue of entitlement to service connection for emphysema to include other respiratory disorders such as COPD on a direct basis requires further consideration.  

However, here no respiratory abnormality was manifested during service, a lung granuloma was initially identified many years after service, and emphysema and COPD were not shown present until 1993, decades after the veterans final service separation.  By his own testimony the veteran had no active service, including in the reserves, after 1959, and there remains no objective evidence from any source identifying any chronic respiratory disease or disability until many years after service.  In sum, respiratory disease or disability was not manifested during service or for many years thereafter.  More importantly to the claim no clinician has provided a nexus between any chronic respiratory disease or disability and the veterans active military service.  

In this regard, in order to establish direct service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) in service injury or disease, or a service-connected disability; and (3) medical evidence of a nexus between the service or a service-connected disability and the current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Thus a grant of service connection is not warranted here because the evidence does not establish a nexus between the veterans active service and any current respiratory disability for which service connection is claimed.  See Hickson at 253.  

The primary evidence in support of the claim is contained in the veterans statements and contentions, however, as the veteran has not been shown to be a medical expert, he is not qualified to express an authoritative and probative opinion regarding any medical causation.  As it is the province of trained health care professionals to enter conclusions which require medical expertise, such as opinions as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), the appellant's lay opinions cannot be accepted as competent evidence to the extent that they purport to establish such medical causation.  See also Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  Although the veteran has been encouraged by the RO to produce supporting medical evidence, including by the letter of January 2002 referenced above, the required nexus evidence has not been submitted.  In sum, the evidence fails to establish that it is at least as likely as not that the veteran has any chronic respiratory disability related to service.  To the contrary, the medical evidence of record reflects that no respiratory disorder was manifest during service or for many years thereafter.  Again, there is no medical evidence relating any respiratory disability manifested after service and/or currently to the veterans active military service.  

Here, the Board finds that there is a clear preponderance of the evidence which does not produce any doubt which might be resolved in the veterans favor.  Accordingly, it is the judgment of the Board that chronic respiratory disability, including emphysema, is not related to the veterans active military service and that a grant of service connection is not warranted.  


ORDER

Entitlement to service connection for chronic respiratory disability, including emphysema, is denied.  



		
	WARREN W. RICE, JR.
Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
